Per Curiam:
The order appealed from should be reversed, with ten dollars costs and disbursements to the appellant, and the motion granted, to provide, first, that the motion for leave to serve an amended complaint be granted on the payment of full costs and disbursements to be taxed, unless the plaintiff elects to discontinue the action on the payment of costs and disbursements, in which case the action is discontinued. Present— Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars- costs and disbursements, and motion granted to the extent stated in opinion. Order to be settled on notice.